UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-158426 K-Kitz, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5313323 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1630 Integrity Drive East, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) (614) 449-8614 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox As of May 12, 2010, there were 4,500,000 shares of the registrant’s common stock outstanding. K-Kitz, Inc. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Pages Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3.Quantitative and Qualitative Analysis About Market Risk 12 Item 4T.Controls and Procedures 12 PART II - OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A.Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities. 13 Item 4.Reserved. 13 Item 5.Other Information. 13 Item 6.Exhibits 14 SIGNATURES 15 Item 1.Financial Statements K-KITZ, INC. BALANCE SHEET Assets March 31, December 31, Current assets Cash $ $ Accounts receivable Accounts receivable - related party (Jendco) - Inventory Prepaid expenses Total Current Assets $ $ Liabilties and Stockholders' Equity Current Liabilities Accounts payable & accrued expenses $ $ Accounts payable - related party (Jendco) - Current deferred tax liability Accrued compensation - related party (Jennifer Jarvis) - - Total Current Liabilities Stockholders' Equity Common stock, $0.000001 par value,95,000,000 shares authorized; issued & outstanding 5,500,000 as of March 31, 2010 and December 31, 2009 6 6 Preferred stock, $0.000001 par value, 5,000,000 shares authorized; issued & outstanding -0- as of December 31, 2008 & December 31, 2007 - - Additional paid-incapital Accumulated (Deficit) / Retained Earnings ) 75 Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 1 K-KITZ, INC. INCOME STATEMENT For the Periods ended March 31, March 31, Revenue $ $ Revenue - related party (Jendco) 22 Total revenue Operating expenses: Cost of sales Cost of sales - related party (Jendco) - - Selling, general & administrative expenses Total operating expenses Operating income (loss) ) ) Income (loss) before income taxes ) ) Deferred income taxes - - Net income ) ) Earnings per share: Basic & fully diluted $ ) $ ) Weighted average shares outstanding: Basic & fully diluted The accompanying notes are an integral part of these financial statements 2 K-KITZ, INC. STATEMENT OF STOCKHOLDERS' EQUITY FOR THE PERIOD ENDED MARCH 31, 2010 and DECEMBER 31, 2009 Additional Accumulated Total Common Stock Preferred Stock Paid-In Retained Stockholders' Shares Amount Shares Capital Earnings Equity Balance at January 1, 2007 $ - $ $
